Case: 14-20755      Document: 00513379374         Page: 1    Date Filed: 02/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20755
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 12, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

RICARDO ARELLANO-ROMERO, also known as Adrian Chaves, also known
as Ricardo Arellano Romero, also known as Ricardo Romero-Arellando, also
known as Adrian Chavez, also known as Fernando Quintana,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-286-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ricardo Arellano-
Romero has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Arellano-Romero has filed a response. The record is
not sufficiently developed to allow us to make a fair evaluation of Arellano-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20755    Document: 00513379374     Page: 2   Date Filed: 02/12/2016


                                 No. 14-20755

Romero’s claims of ineffective assistance of counsel; we therefore decline to
consider the claims without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Arellano-Romero’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
and counsel is excused from further responsibilities herein. Arellano-Romero’s
motions for appointment of substitute counsel or to proceed pro se and for
transcripts are DENIED. See United States v. Wagner, 158 F.3d 901, 902-03
(5th Cir. 1998). The APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2